Case 8:20-cv-00957-JVS-DFM Document 21 Filed 02/23/21 Page 1 of 2 Page ID #:112



   1

   2

   3                                                         JS -6
   4

   5

   6

   7

   8
                              UNITED STATES DISTRICT COURT
   9
             CENTRAL DISTRICT OF CALIFORNIA - SOUTHERN DIVISON
  10

  11   ROBIN ABARI,                                     Case No. 8:20-cv-00957 JVS (DFMx)
  12                                Plaintiff,          Assigned to the Hon. James V. Selna
  13           v.                                       ORDER DISMISSING ENTIRE
                                                        ACTION WITH PREJUDICE
  14   SAFECO INSURANCE COMPANY OF
       AMERICA, and DOES 1 TO 100,
  15
                                    Defendants.
  16

  17                                             ORDER
  18           Pursuant to the stipulation of the Parties, the Court hereby orders that the
  19   above-captioned matter is dismissed in its entirety, each side to bear his or its own
  20   costs and attorneys’ fees.
  21           IT IS SO ORDERED.
  22

  23   Dated: February 23, 2021                   ________________________________
                                                       Hon. James V. Selna
  24                                                   United States District Judge
  25

  26

  27

  28
       {05783033.1}

         [PROPOSED] ORDER DISMISSING ENTIRE ACTION WITH PREJUDICE
Case 8:20-cv-00957-JVS-DFM Document 21 Filed 02/23/21 Page 2 of 2 Page ID #:113



   1                                 PROOF OF SERVICE
   2
       STATE OF CALIFORNIA                           )
   3   COUNTY OF SAN FRANCISCO                       )
   4
              I am employed in the County of San Francisco, State of California. I am
   5   over the age of 21 and am not a party to the within action. My business address is
   6   Maynard, Cooper & Gale, LLP, 600 Montgomery Street, Suite 2600, San
       Francisco, California 94111. On the date indicated below, I served the foregoing
   7   document described as:
   8
       [PROPOSED] ORDER DISMISSING ENTIRE ACTION WITH PREJUDICE
   9

  10   on the interested parties in this action by placing: [ ] the original document - OR-
       [X] a true and correct copy thereof enclosed in sealed envelopes addressed as
  11   follows:
  12                                 Law Office of Sassoon Sales
                                      Sassoon Sales, SBN 59958
  13                            16060 Ventura Boulevard, Suite 110
  14                                   Encino, California 91436
                                          Tel: (818) 728-6658
  15                                     Fax: (818) 817-7617
  16                                  Email: s@sassoonlaw.com
                                         Attorneys for Plaintiff
  17

  18   [x]     BY CM/ECF ELECTRONIC SERVICE: The following are registered
               CM/ECF users with the Court and have consented to service through the
  19
               Court’s automatic transmission of a notice of electronic filing.
  20
              I declare that I am employed in the office of a member who has been
  21
       admitted to the bar of this Court at whose direction the service was made. I declare
  22   under penalty of perjury under the laws of the State of California that the foregoing
       is true and correct.
  23

  24           Executed on February 23, 2021, in San Francisco, California.
  25

  26                                                              Brian Day
  27

  28
       {05783033.1}                              2

         [PROPOSED] ORDER DISMISSING ENTIRE ACTION WITH PREJUDICE
